Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Dolker (US PG Pub No. 2017/0067409) teaches 
A method for operating an injection system of an internal combustion engine, the method comprising the steps of: 
providing that the injection system includes a high pressure accumulator; 
regulating a high pressure in the high pressure accumulator in a normal operation by way actuating a low pressure-side suction throttle; 
regulating the high pressure in the high pressure accumulator in a first operating mode of safety operation by way of actuating at least one high pressure-side pressure control valve; 
carrying out a switchover from the normal operation into the first operating mode of safety operation if the high pressure in the high pressure accumulator one of reaches and exceeds a first limit pressure value; and
However the prior art of record fails to show or adequately teach
 carrying out a switchover from the first operating mode of safety operation into the normal operation if, starting from above a setpoint pressure value, the high pressure in the high pressure accumulator one of reaches and undershoots the setpoint pressure value, the setpoint pressure value being lower than the first limit pressure value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747